Swift, Ch. J.
Fanny, the pauper in question, was the child of a slave of Jonathan Butler of Hartford, and acquired a settlement, by birth, in the town of Hartford. She was free at the age of twenty-five $ and, of course, is to be considered as a free person, and never was a slave. During her residence with Frederick Butler, she is to be considered on the footing of an apprentice, or minor, living in another town, by the consent of parents or guardians ; and did not thereby gain any settlement in Wethersfield, She never gained a settlement in Windsor, in right of her mother j for the mother being a slave could communicate no such right. She must, of course, retain her settlement in Hartford, and her two children follow the place of her settlement.
I am of opinion that the plaintiffs are entitled to recover.
In this opinion the other Judges severally concurred, except Trtjmbtjix, J., who gave no opinion, being interested in the evqnt of the suit.
Judgment to be given for plaintiffs.